       Case 1:15-cv-06293-JPC-KNF Document 141 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SAUL QUIZET RIVERA et al.,                                             :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :          15-CV-6293 (JPC)
                  -v-                                                  :
                                                                       :               ORDER
GRILL ON 2ND LLC et al.,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

          As discussed at the conference on September 7, 2021, the parties should be ready for trial

in this case to commence on February 28, 2022. The parties must familiarize themselves with the

Court’s      Individual     Rules      and     Practices      for    Pro   Se   Litigants,   available   at

https://www.nysd.uscourts.gov/hon-john-p-cronan.

          In accordance with 7.A of the Court’s Individual Rules and Practices for Pro Se Litigants,

the parties shall file Pretrial Statements in advance of trial. The Pretrial Statement need take no

particular form, but must contain the following: (1) a statement of the facts the party hopes to

prove at trial; (2) a list of all documents or physical objects that the party plans to put into evidence

at trial; and (3) a list of the names and addresses of all witnesses the party intends to have testify

at trial. Plaintiffs shall file their Pretrial Statement by January 28, 2022. Mr. Doyle shall file his

Pretrial Statement by February 11, 2022. Mr. Doyle shall file an original of his Statement, plus

one courtesy copy, with the Pro Se Intake Unit.

          In accordance with 7.B of the Court’s Individual Rules and Practices for Pro Se Litigants,

Plaintiffs shall file any proposed voir dire questions to be used in the selection of jurors, a proposed
      Case 1:15-cv-06293-JPC-KNF Document 141 Filed 09/09/21 Page 2 of 2




jury charge, and a proposed verdict form at the time of filing their Pretrial Statement on January

28, 2022. Mr. Doyle may file any of these documents at the time he files his Pretrial Statement on

February 11, 2022, but he is not required to do so.

       All exhibits that the parties plan to put into evidence at trial must be pre-marked in advance

of trial. No later than February 23, 2022, each party shall submit to Chambers two sets of tabbed

binders containing all documentary exhibits organized by exhibit number and a document listing

all exhibits sought to be admitted.

       The parties shall appear for a final pretrial conference on February 22, 2022 at 10:00 a.m.

in Courtroom 12D of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street,

New York, NY 10007. For any represented party, the final pretrial conference must be attended

by the attorney who will serve as principal trial counsel.

       Counsel for Plaintiffs is ordered to serve a copy of this Order on Defendant Doyle, and all

other Defendants, by September 10, 2021. Within two days of service, counsel for Plaintiffs shall

file proof of such service.

       SO ORDERED.

Dated: September 8, 2021                             __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
